Treat, C. J. The case showed that Hadduck rented of Walker, the undivided half of a warehouse for tyvo years, at an annual rent of $862.50, payable quarter-yearly; and that he entered under the lease, and occupied the premises during the whole term. The action was brought to recover the rent reserved by the lease, and for the use and occupation of the premises after the expiration of the term. The court refused this instruction : “ The plaintiff is entitled to recover rent from the defendant for the time the defendant occupied the warehouse under the lease, at the rate of $862.50 per year, for the plaintiff’s half of the warehouse and dock, with interest upon each quarter’s rent, from the time it fell due.” The instruction should have been given." It correctly stated the liability of the lessee. He was bound to pay interest on the instalments of rent from the time they became due. The statute expressly authorizes interest to be recovered in such a case. It was money due on an “instrument of writing.” The instruction was not obnoxious to the objection, that it directed the jury to return a verdict for the plaintiff for the full amount of the rent and interest, without any abatement for payments, or for reparations to the demised premises. It only laid down the true measure of damages under the lease. It required the jury to allow the plaintiff the amount of the rent and interest, but it did not prevent them from allowing the defendant all just credits. It asserted a correct legal principle applicable'to the evidence, and the refusal to give it may have prejudiced the plaintiff. The judgment must therefore be reversed, and the cause be remanded. Judgment reversed.